DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on August 29, 2019.
Claims 1–20 are currently pending and have been examined.
Claim Objections
Claims 3 and 7 are objected to because of the following informalities:
In claim 3, line 2, “music=related” should read “music-related”.
In claim 7, line 3, “receive user-selectable” should read “receiving user-selectable”; in line 4, “extract analysis data” should read “extracting analysis data”; and in line 6, “apply the global” should read “applying the global”, so that they are all grammatically consistent.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 1, lines 12–13, references “applying the selected scope and the normalized music-related data to the global music industry data model to generate royalty data” but neither the claim nor the specification explain what this process would entail.  The specification refers to utilizing a neural architecture and deep learning to model the complex relationship between the various data and calculate the royalties (¶ 26–27), but it is does not explain any further how the royalties would be calculated or what this modelling process would entail.  Thus, it would be unclear to one of skill in the art whether Applicant has possession over this step in the process because the step merely specifies a desired result but does not explain how the function is performed.  Here, the specification would need to explain how Applicant intended to perform the desired function, for example, by providing a specific calculation or relationship that would lead to generating the royalties from the model.  For the purposes of examination, “applying the selected scope and the normalized music-related data to the global music industry data model to generate royalty data” has been interpreted as any process that would apply the data to calculate royalties.  Claims 2–7 are also rejected due to their dependency on claim 1.
(¶ 30), but it is does not explain any further what specific data is extracted or how this can be applied with the global industry data model.  Thus, it would be unclear to one of skill in the art whether Applicant has possession over this step in the process because the step merely specifies a desired result but does not explain how the function is performed.  Here, the specification would need to explain how Applicant intended to perform the desired function, for example, by explaining what data is extracted and providing a specific calculation or relationship between the analysis options and the data model.  For the purposes of examination, “extract analysis data from global industry data model” has been interpreted as obtaining any data from a model; and “apply the global industry data model to the user-selectable analysis options” has been interpreted as any process that applies a model to user selected options.
Claim 8, lines 14–15, references “apply[ing] the selected scope and the normalized music-related data to the global music industry data model to generate royalty data”.  For the same reasoning as in claim 1, the limitation “apply the selected scope and the normalized music-related data to the global music industry data model to generate royalty data” lacks written description and, for the purposes of examination, has been interpreted as any process that would apply the data to calculate royalties.  Claims 9–14 are also rejected due to their dependency on claim 1.
Claim 14, lines 5–7, references “extract[ing] analysis data from global industry data model” and “apply[ing] the global industry data model to the user-selectable analysis options”.  For the same reasoning as in claim 7, the limitation “extract analysis data from global industry 
Claim 15, lines 15–16, references “apply[ing] the selected scope and the normalized music-related data to the global music industry data model to generate royalty data”.  For the same reasoning as in claim 1, the limitation “apply the selected scope and the normalized music-related data to the global music industry data model to generate royalty data” lacks written description and, for the purposes of examination, has been interpreted as any process that would apply the data to calculate royalties.  Claims 16–20 are also rejected due to their dependency on claim 1.
Claim 20, lines 4–6, references “extract[ing] analysis data from global industry data model” and “apply[ing] the global industry data model to the user-selectable analysis options”.  For the same reasoning as in claim 7, the limitation “extract analysis data from global industry data model” lacks written description and has been interpreted as obtaining any data from a model; and “apply the global industry data model to the user-selectable analysis options” lacks written description and has been interpreted as any process that applies a model to user selected options.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 8–14 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.  
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).  
Here the broadest reasonable interpretation of the phrase “computer readable medium” in claim 8, line 1, when read in light of the specification is broad enough to encompass a signal.  The specification mentions that memory may be “a non-transitory medium” (¶ 32), but claim 8 does not indicate that the compute-readable medium recited is a tangible non-transitory medium.  Therefore, claim 8 and dependent claims 9–14 are rejected under 35 USC 101.  Appropriate correction is required. 

Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–7 are directed to a process (“A method”), and claims 15–20 are directed to a machine (“A system”).  Thus, 1–7 and 15–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.



For claim 1, the specific limitations that recite an abstract idea are:
receiving, from a plurality of sources, a music-related data set comprising royalty parameters, wherein the music-related data set comprises a plurality of records in inconsistent data formats;
applying a normalization process to the music-related data set obtain normalized music-related data and to resolve entities within the music-related data set into normalized royalty parameters, wherein the normalized music-related data comprises a plurality of updated records with consistent data formats;
receiving, via user input, a user-selectable scope for processing the normalized music-related data;
accessing a global music industry data model comprising global royalty parameters;
applying the selected scope and the normalized music-related data to the global music industry data model to generate royalty data;
calculating royalty fees for the selected scope based on the royalty data; and
 presenting the calculated royalty fees.
The claims, therefore, recite determining royalty fees, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  The claims also recite collecting and processing music-related data, which is the abstract idea of mental processes because it involves observations and evaluations that can be performed by the human mind.  Finally, the claims also recite calculating royalty fees from a model, which is the abstract idea of mathematical concepts because it recites a mathematical relationship.  The additional elements of the claims are various generic computer components to implement these abstract ideas (“machine learning algorithm”, “analysis interface”, “computer readable medium”, and “processors”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to collect data, reformat the data, and then calculate royalties.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 1 is not patent eligible.
Independent claims 8 and 15 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only differences are that the steps of claim 1 are implemented by computer program instructions in claim 8 and performed by a system in claim 15.  Thus, because the same analysis should be used for all categories of claims, claims 8 and 15 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–7, 9–14, and 16–20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, 
For claims 2, 9, and 16, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the normalization process recited in claims 1, 8, and 15 by further specifying that it is based on a “machine learning algorithm”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Although the machine learning algorithm involves more specific technology, it is merely being used as a generic tool to implement the abstract idea above.  The machine learning process only provides an alternative means for processing the inconsistent data, rather than creating any type of improvement to the technology itself.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 3, 10 and 17, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite presenting updated data, receiving a confirmation, and updating the process as a result.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering and a response, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
For claims 4, 11, and 18, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite presenting additional options to users.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claims 5, 6, 12, 13, and 19, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the global industry data model recited in claims 1, 8, and 15 by further specifying how it is used—“supplement the received music-related data set” and “identify parties unidentified in the music-related data set”.  The limitations of these claims fail to integrate the abstract idea into a practical 
For claims 7, 14, and 20, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite receiving user analysis options and applying the model as a result.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering and a response, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering and a response to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be 
Claims 1, 4–8, 11–15, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Holcombe et al., U.S. Patent No. 8,712,825 (“Holcombe”) in view of Pachet, U.S. Patent App. No. 2002/0189427 (“Pachet”).
For claim 1, Holcombe teaches:
A method for determining royalty fees from diverse sources, comprising (col. 16, lines 51–63: example computation method): . . .
receiving, via user input, a user-selectable scope for processing the normalized music-related data (col. 9, lines 23–44: user inputs certain information for selecting music data);
accessing a global music industry data model comprising global royalty parameters (col. 15, lines 37–55: standard rates may be used; col. 16, lines 10–24: sales and product data accessed by system);
applying the selected scope and the normalized music-related data to the global music industry data model to generate royalty data (col. 10, lines 8–11: royalty obligations based on user's selections and license and product data);
calculating royalty fees for the selected scope based on the royalty data (col. 15, lines 56–67: royalty statements calculated; col. 16, lines 34–48: calculation of royalties based on product and contract data); and
 presenting the calculated royalty fees (col. 10, lines 41-48: royalty obligations presented).

	Pachet, however, teaches:
receiving, from a plurality of sources, a music-related data set comprising royalty parameters, wherein the music-related data set comprises a plurality of records in inconsistent data formats (¶ 72–73: music files obtained and loaded from various sources complete with file information; ¶ 91–97: various data formats); and
applying a normalization process to the music-related data set obtain normalized music-related data and to resolve entities within the music-related data set into normalized royalty parameters, wherein the normalized music-related data comprises a plurality of updated records with consistent data formats (¶ 112–118: file names are normalised and stored in consistent format).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe by adding the data normalization from Pachet.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the data used more understandable—by normalizing the data into a consistent format—a benefit explicitly disclosed by Pachet (¶ 4–8: problem of inconsistent data and metadata formats in music; ¶ 15: invention allows for better recognizing data in music files).
For claim 4, Holcombe and Pachet teach all the limitations of claim 1 above, and Holcombe further teaches:
The method of claim 1, wherein presenting the calculated royalty fees further comprises presenting a plurality of options for saving the presented royalty fees (col. 11, line 37–col. 12, line 11: user can view contract terms fees and potential discounts and deductions).
For claim 5, Holcombe and Pachet teach all the limitations of claim 1 above, and Holcombe further teaches:
The method of claim 1, wherein the global industry data model is utilized to supplement the received music-related data set (col. 16, lines 10–49: calculations based on product information as well as various additional factors).
For claim 6, Holcombe and Pachet teach all the limitations of claim 1 above, and Holcombe further teaches:
The method of claim 1, wherein the global industry data model is utilized to identify parties unidentified in the music-related data set (col. 17, lines 7-22: contracts matched with various parties, including producer or others to be paid).


For claim 7, Holcombe and Pachet teach all the limitations of claim 1 above, and Holcombe further teaches:
The method of claim 1, further comprising: presenting an analysis interface comprising user-selectable analysis options (col. 11, lines 37–67: user interface for selecting options used in calculations);
receive user-selectable analysis options (col. 11, lines 37–67: user selects contract options);
extract analysis data from global industry data model based on the received user-selectable analysis options (col. 16, lines 10–49: calculation system interacts with contract terms selected); and
apply the global industry data model to the user-selectable analysis options. (col. 16, lines 10–49: calculations performed based on user selections).
For claim 8, Holcombe teaches:
A computer readable medium comprising computer readable code for determining royalty fees from diverse sources, the computer readable code executable by one or more processors to (col. 8, lines 43–67: software programs executable by processors): . . .
receive, via user input, a user-selectable scope for processing the normalized music- related data (col. 9, lines 23–44: user inputs certain information for selecting music data);
access a global music industry data model comprising global royalty parameters (col. 15, lines 37–55: standard rates may be used; col. 16, lines 10–24: sales and product data accessed by system)
apply the selected scope and the normalized music-related data to the global music industry data model to generate royalty data (col. 10, lines 8–11: royalty obligations based on user's selections and license and product data);
calculate royalty fees for the selected scope based on the royalty data (col. 15, lines 56–67: royalty statements calculated; col. 16, lines 34–48: calculation of royalties based on product and contract data); and
 present the calculated royalty fees (col. 10, lines 41-48: royalty obligations presented).
Holcombe does not teach: receive, from a plurality of sources, a music-related data set comprising royalty parameters, wherein the music-related data set comprises a plurality of records in inconsistent data formats; and apply a normalization process to the music-related data set obtain normalized music-related data and to resolve entities within the music-related data set into normalized royalty parameters, wherein the normalized music-related data comprises a plurality of updated records with consistent data formats.
	Pachet, however, teaches:
receive, from a plurality of sources, a music-related data set comprising royalty parameters, wherein the music-related data set comprises a plurality of records in inconsistent data formats (¶ 72–73: music files obtained and loaded from various sources complete with file information; ¶ 91–97: various data formats); and
apply a normalization process to the music-related data set obtain normalized music-related data and to resolve entities within the music-(¶ 112–118: file names are normalised and stored in consistent format).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe by adding the data normalization from Pachet.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the data used more understandable—by normalizing the data into a consistent format—a benefit explicitly disclosed by Pachet (¶ 4–8: problem of inconsistent data and metadata formats in music; ¶ 15: invention allows for better recognizing data in music files).
For claim 11, Holcombe and Pachet teach all the limitations of claim 8 above, and Holcombe further teaches:
The non-transitory computer readable medium of claim 8, wherein presenting the calculated royalty fees further comprises presenting a plurality of options for saving the presented royalty fees (col. 11, line 37–col. 12, line 11: user can view contract terms fees and potential discounts and deductions).
For claim 12, Holcombe and Pachet teach all the limitations of claim 8 above, and Holcombe further teaches:
The non-transitory computer readable medium of claim 8, wherein the global industry data model is utilized to supplement the received music-(col. 16, lines 10–49: calculations based on product information as well as various additional factors).
For claim 13, Holcombe and Pachet teach all the limitations of claim 8 above, and Holcombe further teaches:
The non-transitory computer readable medium of claim 8, wherein the global industry data model is utilized to identify parties on identified in the music-related data set (col. 17, lines 7-22: contracts matched with various parties, including producer or others to be paid).
For claim 14, Holcombe and Pachet teach all the limitations of claim 8 above, and Holcombe further teaches:
The non-transitory computer readable medium of claim 8, further comprising computer readable code to: present an analysis interface comprising user-selectable analysis options (col. 11, lines 37–67: user interface for selecting options used in calculations);
receive user-selectable analysis options (col. 11, lines 37–67: user selects contract options);
extract analysis data from global industry data model based on the received user-selectable analysis options (col. 16, lines 10–49: calculation system interacts with contract terms selected); and
apply the global industry data model to the user-selectable analysis options. (col. 16, lines 10–49: calculations performed based on user selections).


For claim 15, Holcombe teaches:
A system for determining royalty fees from diverse sources, comprising (col. 7, lines 8–25: computer system):
one or more processors (col. 7, lines 8–25: processors); and
one or more computer readable media comprising computer readable code executable by one or more processors to (col. 8, lines 43–67: software programs executable by processors): . . .
receive, via user input, a user-selectable scope for processing the normalized music-related data (col. 9, lines 23–44: user inputs certain information for selecting music data);
access a global music industry data model comprising global royalty parameters (col. 15, lines 37–55: standard rates may be used; col. 16, lines 10–24: sales and product data accessed by system);
apply the selected scope and the normalized music-related data to the global music industry data model to generate royalty data (col. 10, lines 8–11: royalty obligations based on user's selections and license and product data);
calculate royalty fees for the selected scope based on the royalty data (col. 15, lines 56–67: royalty statements calculated; col. 16, lines 34–48: calculation of royalties based on product and contract data); and
 present the calculated royalty fees (col. 10, lines 41-48: royalty obligations presented).

	Pachet, however, teaches:
receive, from a plurality of sources, a music-related data set comprising royalty parameters, wherein the music-related data set comprises a plurality of records in inconsistent data formats (¶ 72–73: music files obtained and loaded from various sources complete with file information; ¶ 91–97: various data formats); and
apply a normalization process to the music-related data set obtain normalized music- related data and to resolve entities within the music-related data set into normalized royalty parameters, wherein the normalized music-related data comprises a plurality of updated records with consistent data formats (¶ 112–118: file names are normalised and stored in consistent format).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe by adding the data normalization from Pachet.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the data used more understandable—by normalizing the data into a consistent format—a benefit explicitly disclosed by Pachet (¶ 4–8: problem of inconsistent data and metadata formats in music; ¶ 15: invention allows for better recognizing data in music files).
For claim 18, Holcombe and Pachet teach all the limitations of claim 15 above, and Holcombe further teaches:
The system of claim 15, wherein presenting the calculated royalty fees further comprises presenting a plurality of options for saving the presented royalty fees (col. 11, line 37–col. 12, line 11: user can view contract terms fees and potential discounts and deductions).
For claim 19, Holcombe and Pachet teach all the limitations of claim 15 above, and Holcombe further teaches:
The system of claim 15, wherein the global industry data model is utilized to supplement the received music-related data set (col. 16, lines 10–49: calculations based on product information as well as various additional factors).
For claim 20, Holcombe and Pachet teach all the limitations of claim 15 above, and Holcombe further teaches:
The system of claim 15, further comprising computer readable code to: present an analysis interface comprising user-selectable analysis options (col. 11, lines 37–67: user interface for selecting options used in calculations);
receive user-selectable analysis options (col. 11, lines 37–67: user selects contract options)
extract analysis data from global industry data model based on the received user-selectable analysis options (col. 16, lines 10–49: calculation system interacts with contract terms selected); and
apply the global industry data model to the user-selectable analysis options. (col. 16, lines 10–49: calculations performed based on user selections).
Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Holcombe et al., U.S. Patent No. 8,712,825 (“Holcombe”) in view of Pachet, U.S. Patent App. No. 2002/0189427 (“Pachet”) and Rothschiller et al., U.S. Patent App. No. 2012/0192051 (“Rothschiller”).
For claim 2, Holcombe and Pachet teach all the limitations of claim 1 above.  The combination of Holcombe and Pachet does not teach: wherein the normalization process comprises a machine learning algorithm.
	Rothschiller, however, teaches:
The method of claim 1, wherein the normalization process comprises a machine learning algorithm (¶ 21: formatting manager applies an updating machine learning heuristic).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe and the data normalization in Pachet by adding the machine learning from Rothschiller.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making data more consistent for analysis—a benefit explicitly disclosed by Rothschiller (¶ 1: data in different formats need to be converted into same format for analysis; ¶ 3: machine learning heuristic used to address issue by formatting data).  Holcombe, Pachet, and Rothschiller are all 
For claim 3, Holcombe and Pachet teach all the limitations of claim 1 above, and Pachet further teaches:
The method of claim 1, further comprising: presenting at least part of the normalized music=related data (¶ 214: user can be presented with uniform file names) . . ..
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe by adding the data normalization from Pachet.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the data used more understandable—by normalizing the data into a consistent format—a benefit explicitly disclosed by Pachet (¶ 4–8: problem of inconsistent data and metadata formats in music; ¶ 15: invention allows for better recognizing data in music files).
The combination of Holcombe and Pachet does not teach: for confirmation; and receiving, in response to the at least part of the normalized music-related data, and indication that the normalized music-related data is inaccurate, and in response to the indication that the normalized music-related data is inaccurate, modify the normalization process based on an indicated inaccuracy.
	Rothschiller, however, teaches:
for confirmation (¶ 21: user can review formatting); and
receiving, in response to the at least part of the normalized music-related data, and indication that the normalized music-related data is inaccurate (¶ 21: user can accept or reject changes), and in response to the indication that the normalized music-related data is inaccurate, modify the normalization process based on an indicated inaccuracy (¶ 21: based on edits and reviews, data formatting rules are updated).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe and the data normalization in Pachet by adding the user confirmation from Rothschiller.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making data more consistent for analysis—a benefit explicitly disclosed by Rothschiller (¶ 1: data in different formats need to be converted into same format for analysis; ¶ 3: machine learning heuristic used to address issue by formatting data).  Holcombe, Pachet, and Rothschiller are all related to analyzing data, so one of ordinary skill in the art would have been motivated to make this data analysis even more efficient by combining these methods together.
For claim 9, Holcombe and Pachet teach all the limitations of claim 8 above.  The combination of Holcombe and Pachet does not teach: wherein the normalization process comprises a machine learning algorithm.
	Rothschiller, however, teaches:
The non-transitory computer readable medium of claim 8, wherein the normalization process comprises a machine learning algorithm (¶ 21: formatting manager applies an updating machine learning heuristic).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe and the data normalization in Pachet by adding the machine learning from Rothschiller.  One of ordinary (¶ 1: data in different formats need to be converted into same format for analysis; ¶ 3: machine learning heuristic used to address issue by formatting data).  Holcombe, Pachet, and Rothschiller are all related to analyzing data, so one of ordinary skill in the art would have been motivated to make this data analysis even more efficient by combining these systems together.
For claim 10, Holcombe and Pachet teach all the limitations of claim 8 above, and Pachet further teaches:
The non-transitory computer readable medium of claim 8, further comprising computer readable code to: present at least part of the normalized music related data (¶ 214: user can be presented with uniform file names) . . ..
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe by adding the data normalization from Pachet.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the data used more understandable—by normalizing the data into a consistent format—a benefit explicitly disclosed by Pachet (¶ 4–8: problem of inconsistent data and metadata formats in music; ¶ 15: invention allows for better recognizing data in music files).
The combination of Holcombe and Pachet does not teach: for confirmation; and receive, in response to the at least part of the normalized music-related data, and indication that the normalized music-related data is inaccurate, and in response to the indication that the normalized 
	Rothschiller, however, teaches:
for confirmation (¶ 21: user can review formatting); and
receive, in response to the at least part of the normalized music-related data, and indication that the normalized music-related data is inaccurate (¶ 21: user can accept or reject changes), and in response to the indication that the normalized music-related data is inaccurate, modify the normalization process based on an indicated inaccuracy (¶ 21: based on edits and reviews, data formatting rules are updated).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe and the data normalization in Pachet by adding the user confirmation from Rothschiller.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making data more consistent for analysis—a benefit explicitly disclosed by Rothschiller (¶ 1: data in different formats need to be converted into same format for analysis; ¶ 3: machine learning heuristic used to address issue by formatting data).  Holcombe, Pachet, and Rothschiller are all related to analyzing data, so one of ordinary skill in the art would have been motivated to make this data analysis even more efficient by combining these systems together.
For claim 16, Holcombe and Pachet teach all the limitations of claim 15 above.  The combination of Holcombe and Pachet does not teach: wherein the normalization process comprises a machine learning algorithm.


The system of claim 15, wherein the normalization process comprises a machine learning algorithm (¶ 21: formatting manager applies an updating machine learning heuristic).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe and the data normalization in Pachet by adding the machine learning from Rothschiller.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making data more consistent for analysis—a benefit explicitly disclosed by Rothschiller (¶ 1: data in different formats need to be converted into same format for analysis; ¶ 3: machine learning heuristic used to address issue by formatting data).  Holcombe, Pachet, and Rothschiller are all related to analyzing data, so one of ordinary skill in the art would have been motivated to make this data analysis even more efficient by combining these systems together.
For claim 17, Holcombe and Pachet teach all the limitations of claim 15 above, and Pachet further teaches:
The system of claim 15, further comprising computer readable code to: present at least part of the normalized music=related data (¶ 214: user can be presented with uniform file names) . . ..
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe by adding the data normalization from Pachet.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the data used more understandable—by normalizing the data into a consistent format—a benefit explicitly disclosed by Pachet (¶ 4–8: problem of inconsistent data and metadata formats in music; ¶ 15: invention allows for better recognizing data in music files).
The combination of Holcombe and Pachet does not teach: for confirmation; and receive, in response to the at least part of the normalized music-related data, and indication that the normalized music-related data is inaccurate, and in response to the indication that the normalized music-related data is inaccurate, modify the normalization process based on an indicated inaccuracy.
	Rothschiller, however, teaches:
for confirmation (¶ 21: user can review formatting); and
receive, in response to the at least part of the normalized music-related data, and indication that the normalized music-related data is inaccurate (¶ 21: user can accept or reject changes), and in response to the indication that the normalized music-related data is inaccurate, modify the normalization process based on an indicated inaccuracy (¶ 21: based on edits and reviews, data formatting rules are updated).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the royalty determination in Holcombe and the data normalization in Pachet by adding the user confirmation from Rothschiller.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making data more consistent for analysis—a benefit explicitly disclosed by Rothschiller (¶ 1: data in different formats need to be converted into same format for analysis; ¶ 3: machine learning heuristic used to address issue by formatting data).  Holcombe, Pachet, and Rothschiller are all .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Floyd, U.S. Patent App. No. 2007/0100777, discloses determining the price of a media file based on royalty amount and pricing data.  
Hines, U.S. Patent No. 9,280,577, discloses a method for normalizing media metadata.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696